Case 1:19-cv-21378-HB-KMW Document 21 Filed 06/08/20 Page 1 of 3 PageID: 69



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
ANTHONY DOZIER                        :             CIVIL ACTION
                                      :
             v.                       :
                                      :
EAST MANUFACTURING CORPORATION,       :
et al.                                              NO. 19-21378


                                MEMORANDUM
Bartle, J.                                               June 8, 2020

           Before the court is the motion of plaintiff Anthony

Dozier to remand this action to the Superior Court of New Jersey

in Camden County.

           Plaintiff originally filed his complaint in the state

court against defendants Genesis Trailers, Inc. (“Genesis”),

East Manufacturing Corporation (“East”), and Wilkie Trucking,

Inc. (“Wilkie”).     East timely removed the action to this court

on the ground of diversity of citizenship and the requisite

amount in controversy as provided in 28 U.S.C. § 1332(a).

           Plaintiff alleges that he was seriously injured while

attempting to exit the rear of a trailer which was designed,

manufactured, distributed, or sold by Genesis and/or East.

Plaintiff’s claims sound in negligence and strict liability.

According to the complaint, defendant Wilkie was plaintiff’s

employer at the time of his injuries, is “impleaded for

discovery purposes only,” and “will be entitled to dismissal
Case 1:19-cv-21378-HB-KMW Document 21 Filed 06/08/20 Page 2 of 3 PageID: 70



once it has supplied the necessary discovery.”         There is no

other relief sought Wilkie.1

           Plaintiff is a citizen of New Jersey while East is a

citizen of Ohio.    Genesis, a Michigan citizen, has now been

voluntarily dismissed from this action.        Wilkie, like plaintiff,

is a citizen of New Jersey.      East maintains that Wilkie should

not be considered as a real party in interest and thus should be

ignored for purposes of determining subject matter jurisdiction.

           There must be complete diversity of citizenship

between each plaintiff and each defendant in order for subject

matter to exist under § 1332(a).       Caterpillar, Inc. v. Lewis,

519 U.S. 61, 68 (1996).     However, in deciding whether there is

complete diversity, the court must disregard nominal or formal

parties, that is, those that have no real interest in the

litigation.   Walsh v. Defender, Inc., 894 F.3d 583, 587 (3d Cir.

2018).

           Wilkie, by plaintiff’s own admission, has no interest

at all in this lawsuit.     Plaintiff has not claimed that Wilkie

caused or is responsible for his injuries.        Rather, he has

simply named Wilkie, his employer, as a defendant in order to

obtain discovery from it more easily than if it were a




1. Plaintiff has also sued John Does 1-25. When a case is
removed from the state court, the citizenship of John Doe
defendants is disregarded. See 28 U.S.C. § 1441(b).
                                   -2-
Case 1:19-cv-21378-HB-KMW Document 21 Filed 06/08/20 Page 3 of 3 PageID: 71



non-party.   No reason has been advanced why discovery cannot be

obtained from Wilkie through a subpoena as provided in Rule 45

of the Federal Rules of Civil Procedure.

           The court will disregard the citizenship of Wilkie as

it has no real interest in this action.        Its role is no

different than that of any non-party witness or entity that may

be in possession of documents or other relevant information.

Plaintiff has cited no authority that an individual or entity

may be sued in the federal court solely to obtain discovery

under the circumstances presented here.

           Plaintiff is a citizen of New Jersey and defendant is

a citizen of Ohio.    Thus, the court clearly has subject matter

jurisdiction.    The plaintiff’s motion to remand this action to

the state court will be denied, and Wilkie will be dismissed as

a defendant.




                                   -3-
